52 Mich. App. 119 (1974)
216 N.W.2d 631
PEOPLE
v.
BEHM
PEOPLE
v.
PATTERSON
PEOPLE
v.
WHITEHEAD
Docket Nos. 13292, 13294, 13331.
Michigan Court of Appeals.
Decided March 7, 1974.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Walter W. Turton, Prosecuting Attorney, Peter E. Deegan, Chief Assistant Prosecuting Attorney, and Thomas R. Lewis, Director, Prosecuting Attorneys Appellate Service.
Stuart M. Israel, Assistant State Appellate Defender, for defendants.
*120 Before: McGREGOR, P.J., and QUINN and PETERSON, [*] JJ.

ON REMAND
PER CURIAM.
Pursuant to an order of the Supreme Court dated December 27, 1973, in People v Whitehead, Behm, Patterson, Nos. 54942-3-4 (391 Mich. 752), we have reviewed our decision in these cases as it appears in 45 Mich. App. 614; 207 NW2d 200 (1973), in the light of People v Adams, 389 Mich. 222; 205 NW2d 415 (1973).
This review establishes that the trial court failed to instruct the jury on asportation as mandated by Adams, supra. This failure compels reversal of defendants' convictions for kidnapping.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.